DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Claims 30-39 are pending.
 
     Claims 1-29 have been canceled previously.

3.  Applicant elected with traverse Group II in the Response to Restriction Requirement, filed 02/28/2022.

     In the interest of compact prosecution and applicant’s remarks, filed 02/28/2022, 
     Group I and II have been rejoined.

     In addition, the pending species have been rejoined as well. 

     Claims 30-39 are under consideration. 

4.  It is noted that the Information Disclosure Statement, filed 07/29/2020, and the Information Disclosure Statement, 02/29/2021, are acknowledged.

    Applicant’s remarks in the Information Disclosure Statement that the examiner should consider completely the cited information along with any other information.

      Note that this submission is not compliant with 37 CFR 1.98 (a)(1).
      Note that applicant remarks that copies of certain references, information as well as other information not been submitted.

     Accordingly, applicant should not conclude that the examiner has reviewed or will review the cited information along with any other information. 

     Applicant needs to provides copies of it all.
     See MPEP 609.04(a)(II)):

37 CFR 1.98(a)(2)(iii)  requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system. The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the application). If material other than the specification, including the claims, and drawing in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material.





01/30/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

5.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors 
corrected.  Appropriate corrections are required.
      Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they 
appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  
 
    Appropriate corrections are required

6. The following is a quotation of 35 U.S.C. 112(a):
     (a) IN GENERAL.—The specification shall contain a written description of the invention,   
          and of the manner and process of making and using it, in such full, clear, concise, and 
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
          contemplated by the inventor or joint inventor of carrying out the invention.

       The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
       The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.  Claims 30-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

     The claimed invention is drawn to anti-C1q antibodies, which heavy chain variable domains OR light chain variable domains are at least about 90% homology to defined SEQ ID NOS. with various specificities, ranges of dissociation constant, inhibiting biological activity of C1q and treating associated with complement activation.

     While the specification discloses certain structurally defined anti-C1q antibodies (e.g., M1 disclosed in Examples 1-4) and some disclosure of screening assays (e.g., see Brief Summary and Detailed Description,

    which do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 pre-AIA ), first paragraph.  

     In turn, there is insufficient guidance and direction as to the written description of the claimed anti-C1q antibodies which heavy chain variable domains OR light chain variable domains are at least about 90% homology to defined SEQ ID NOS that have the structural and functional attributes encompassed by the claimed genus of anti-C1q antibodies.

     Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;
    one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti-C1q antibody with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule ha1ving antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982) (1449; #CS1).  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  

    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) (1449; #C1) on the effects of amino acid sequence changes on antibody-antigen interactions.
    
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (1449; #CZ) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

      Further, Chen et al. (EMBO J. 14: 2784-2794, 1995) (1449; #CG) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

     D’Angelo et al. state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

     Further, the determinants of antibody properties, such as stability, solubility and affinity for antigen, important to its functions are overlapping; thus engineering an antibody to be more soluble may cause a loss in affinity for its antigen.  

    Also, the following address the complexity and unpredictability of possession under written description in the context of the heavy / light chains variable domains are at least about 95% homology …”.

    While the instant specification does disclose certain anti-C1q antibodies, including those claimed and disclosed in the specification with respect to specificities and functional attributes and techniques for the production and use of antigen binding moieties,       
     the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C1q antibodies which have heavy AND light chain variable domains “at least about 95% sequence homology” encompassed by the claimed invention. 
 
     The claims do not recite and the instant specification does not provide sufficient written description as to the correlation between the chemical structure and function in the context of the claimed anti-C1q antibodies where the heavy AND light chain variable domains “which are at least about 95% sequence homology” as it relates to the anti-C1q antibodies.  



not in possession of the claimed anti-C1q antibodies where the heavy AND light chain variable domains and “are at least about 95% sequence homology” with respect to the relevant anti-C1q antibody antibodies absence of providing sufficient structural and functional characteristics of the species or genus of such heavy AND light chain variable domains and “ … which are at least about 95% sequence homology” in the context of the anti-C1q antibodies and encompassed by the instant claim language, coupled with a known or disclosed correlation between function and structure.  

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

     The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
    The problem here is that the instant specification fails to provide a disclosure of the function-identifying structures required for heavy AND light chain variable domains which are at least about 95% sequence homology in the context of the anti-C1q antibodies encompassed the claimed limitations various structural / functional attributes, including treatment, encompassed by the claimed invention.  

    Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the claimed class of the genus of anti-C1q antibodies wherein the heavy AND light chain variable domains which are at least about 95% sequence homology  encompassed the claimed limitations,
   the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making anti-C1q antibodies where the heavy AND light chain variable domains are at least about 95% sequence homology” in the context of the anti-C1q antibodies encompassed the claimed limitations, and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.
Amgen at page 1358).

    In contrast to applicant’s disclosure of known means of making and screening for anti-C1q  antibodies which are at least about 95% sequence homology” in the context of the anti-C1q antibodies,  
     the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus. 

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
    Here, applicant is claiming “… which are anti-C1q antibodies where the heavy AND light chain variable domains are at least about 95% sequence homology”
in the context of the anti-C1q antibodies, 
     but does not describe the structure-identifying information about the claimed anti-C1q antibodies where the heavy AND light chain variable domains are at least 95% sequence homology”, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed anti-C1q antibodies where the heavy AND light chain variable domains which are at least 95% sequence homology” in the context of the anti-C1q antibody.

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-C1q antibodies where the heavy AND light chain variable domains which are at least 95% sequence homology”, which encompass antibodies, that do not have sufficient structure by the claimed invention and claimed functional attributes / specificities to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).


Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 

      “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
     “A sufficient description of a genus requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.
      A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).


     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

    Therefore, there is insufficient written description for genus of anti-C1q antibodies have  heavy AND light chain variable domains are at least 95% sequence homology in the context of the anti-C1q antibodies having the claimed “limitations” at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 USC 112.

     Appellant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

8.  Claim 35 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention.
          Claim 35 is directed to the following.    

     A method of detecting synapses in an individual …
“wherein the loss of synapses over time is a measure for the efficacy of a treatment for the degenerative disease or autoimmune disease”.

     The specification does not provide sufficient guidance and direction for a method of detecting synapses in an individual … in identifying
     “wherein the loss of synapses over time is a measure for the efficacy of a treatment for the degenerative disease or autoimmune disease”

    The specification discloses the following with respect to efficacy. 

[0025] In certain aspects, the present disclosure provides a method of detecting synapses in an individual, by a) administering a humanized anti-C1q antibody of any of the preceding embodiments to the individual, and b) detecting antibody bound to synapses, thereby detecting synapses in the individual. In other aspects, the present disclosure provides a humanized anti-C1q antibody of any of the preceding embodiments for use in detecting synapses in an individual. In other aspects, the present disclosure provides use of a humanized anti-C1q antibody of any of the preceding embodiments in the manufacture of a medicament for detecting synapses in an individual. In some embodiments that may be combined with any of the preceding embodiments, the antibody bound to synapses is detected using imaging techniques selected from positron emission tomography (PET), X-ray computed tomography, single-photon emission computed tomography (SPECT), computed tomography (CT), and computed axial tomography (CAT). In some embodiments that may be combined with any of the preceding embodiments, the detection of antibody bound to synapses provides a quantitative measure of the number of synapses in the individual. In some embodiments that may be combined with any of the preceding embodiments, the individual has a neurodegenerative disease or autoimmune disease. In some embodiments that may be combined with any of the preceding embodiments, the number of synapses in the individual is measured repeatedly over a period of time and a loss of synapses in the individual is detected over time. In some embodiments that may be combined with any of the preceding embodiments, the loss of synapses over time is a measure for the efficacy of a treatment for the neurodegenerative disease or autoimmune disease.


[0224] Dosages for a particular humanized anti-C1q antibody may be determined empirically in individuals who have been given one or more administrations of the humanized anti-C1q antibody. Individuals are given incremental doses of a humanized anti-C1q antibody. To assess efficacy of a humanized anti-C1q antibody, any clinical symptom of a neurodegenerative disorder, inflammatory disorder, or autoimmune disorder can be monitored.
[0240] The quantification of synapse-bound antibodies provides a relative measure for the number of synapses present in the individual. Typically, synapses are quantified repeatedly over a period of time. The exact periodicity of synapse quantification depends on many factors, including the nature of the neurodegenerative disease, the stage of disease progression, treatment modalities and many other factors. Repeat measurements commonly reveal progressive synapse loss in individuals having a neurodegenerative disorder. Alternatively, relative synapse counts may be compared in populations of diseased individuals and healthy control individuals at a single time point. In diseased individuals undergoing treatment, the treatment's efficacy can be assessed by comparing the rates of synapse loss in the treated individuals with the rates of synapse loss in a control group. Control group members have received either no treatment or a control treatment, such as a placebo control.

      There is insufficient guidance and direction to assessing the factors, comparisons, etc. in measuring the efficacy of treating various / diverse degenerative disease or autoimmune diseases by detecting synapses in an individual by administering an anti-C1q antibody.

     These variables include specificity and sensitivity and positive and negative predictive values, comparisons of factors that affect measuring efficacy by administering an anti-C1q antibody in various diseases with diverse etiologies at different stages of diseases / treatment.

      The sensitivity of measuring the efficacy reflects the fraction of those subjects with a measure of efficacy of a particular variables and variable disease under specific conditions to correctly identify efficacy or no / insufficient efficacy.

    There is an inverse relationship between the sensitivity and specificity, which is related to the assigned cutoff value (control levels, threshold values, assessment and stratification of subjects) that is used for a particular test to segregate populations “wherein the loss of synapses over time is a measure for the efficacy of a treatment for the degenerative disease or autoimmune disease”

      While the specification discloses “wherein the loss of synapses over time is a measure for the efficacy of a treatment for the degenerative disease or autoimmune disease”,
      there is no clear definition or parameters, values, etc. that would lead the skilled artisan to make and use a measure efficacy of administering an anti-C1 antibody without more.
 
     While C1q may be associated with certain neurodegenerative diseases or autoimmune diseases,
     the aspects of a disease that form the core of pathological process(es) are its cause (etiology), the mechanism(s) of its development (pathogenesis), the structural alterations induce in the cells and organs of the body (morphologic changes) and the functional consequences of morphologic changes are involved.




     The word disease is, therefore, synonymous with ill health and illness.
     Each separately named disease is characterized by a distinct set of features (cause, signs and symptoms, morphological and functional changes, etc.). Many diseases share common features and thereby are grouped together in disease classification systems.

    The abnormalities causing diseases may be structural or functional, or both. In many instances the abnormalities are obvious and well characterized; in other instances the patient may be profoundly unwell but the nature of the abnormality is less well defined 

     Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).

    Here, it appears that the claims recite a description of a problem(s), that is, administering an anti-C1q antibody detect synapses wherein the loss of synapses over time is a measure for the efficacy of a treatment of neurodegenerative diseases or autoimmune disease.

     In discussing biomarkers for diagnosing and monitoring autoimmune diseases activity (Prince, Biomarkers 10 Supplement 1: S44-S49, 2005) (see entire document), 
     Prince concludes that many proteins are increased at tissue sites affected by autoimmune diseases, but only a small number of them show promise as useful markers and much more work is need to characterize changes in response to treatment even that progress has been made in relating the levels of these proteins to disease (see Conclusion on page 548).      
     Prince also notes that autoantibodies are typically not good biomarkers, mainly because they tend to remain detectable, even after successful treatment (e.g., see page S45, lines 1-2). 

     A biomarker is a characteristic that is objectively measured and evaluated as an indicator of normal biological process, pathogenic process or pathogenic processes or pharmacological responses to a therapeutic intervention. 
    Such markers are useful for diagnosis, prognosis, therapy and drug development and must be based on and follow the understanding of the pathological basis of the disease under study.  Measures of the disease process are distinguished between those that have utility in clinical care, where they are called biomarkers and those useful in therapeutic trials, where thy are referred to as surrogate end points.  The term surrogate marker is confusing.  The requirement for a surrogate end point are multiple and difficult to realize.  From the particular view of a diagnostic procedure, a biomarker would need to identify individuals at risk of a given disease and monitor progression towards clinically overt disease.  This step would be exceptionally useful in a disease of uncertain evolution / etiology.  However, markers must monitor disease progression the clinical manifestation and reflect the extent of intervention afterwards.  Other ideal characteristics are that such markers should be applicable in terms of screenings, implying a simple and minimally invasive sample acquisition and processing procedures.  
     See entire document of Biomarkers Definitions Working Groups., Clin. Pharmacol. Ther. 69: 89-95, 2001. 






      it is noted that biomarkers / surrogate markers often do not provide sufficient reproducibility and are difficult to standardize,
     that difficulties in relying upon biomarkers / surrogate markers relate to the heterogeneity of diseases and multiple targets such as encompassed by the claimed neurodegenerative diseases or autoimmune diseases,
     that additional obstacles are raised by high variability in the nature of detection of synapses as well as the diseases and
     that the pathophysiological processes of diseases including degenerative diseases or autoimmune disease, are interconnected and any single marker would be insensitive to completely capture the effect of therapeutic applications;
     there is insufficient direction on how to make and use the claimed methods 
     assessing the factors, comparisons, etc. addressed herein in measuring the efficacy of treating various / diverse degenerative disease or autoimmune diseases by detecting synapses in an individual by administering an anti-C1q antibody.

     While the specification discloses a starting point for screening or testing for identifying subjects 
      There is insufficient guidance and direction to assessing the factors, comparisons, etc. in measuring the efficacy of treating various / diverse degenerative disease or autoimmune diseases by detecting synapses in an individual by administering an anti-C1q antibody.

     However, the description of various assays / screening assays without more precise guidelines amount to little more than a starting point, a direction for further research.

There is insufficient guidance and direction to assessing the factors, comparisons, etc. in measuring the efficacy of treating various / diverse degenerative disease or autoimmune diseases by detecting synapses in an individual by administering an anti-C1q antibody.

    Regarding the interpretive “wherein” clause recited in claim 35:
    A method of detecting synapses in an individual …
“wherein the loss of synapses over time is a measure for the efficacy of a treatment for the degenerative disease or autoimmune disease”;
    the clause does not recite any additional active method steps, but simply states a characterization or conclusion of the results of those steps. 

     Therefore, the “wherein” clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. 
     See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171, 26 USPQ2d 1018, 1023 (Fed Cir. 1993) (“A ‘whereby’ clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim.”). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) (“A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”). 
    See MPEP 2111.04     



     The scope of the required enablement varies inversely with the degree of predictability involved and in cases involving unpredictable factors such as physiological activity more may be required. See MPEP 2164.03 and 2164.02. 

     Given the relatively incomplete understanding in the biotechnological field involved and the lack of a reasonable correlation between the narrow disclosure in the specification and broad scope of protection sought in the claims; the lack of enablement is deemed appropriate. 
     See MPEP 2164.08.

     Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  

     In view of the lack of predictability of the art to which the invention pertains, methods of 
administering an anti-C1q antibody to an individual, detecting the antibody bound to synapses, wherein the loss of synapses over time is a measure for the efficacy of a treatment for the neurodegenerative disease or autoimmune disease would be unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.

    In view of the lack of predictability of the art to which the invention pertains the lack of established protocols for effective methods to correlate detecting synapses by administration of anti-C1q antibody and detecting antibodies that bind to synapses, 
     there is insufficient guidance and direction to assessing the factors, comparisons, etc. addressed herein in measuring the efficacy of treating various / diverse degenerative disease or autoimmune diseases by detecting synapses in an individual by administering an anti-C1q antibody in the claimed method undue experimentation would be required to practice the claimed methods of administering an anti-C1q antibody with a reasonable expectation of success, 
    absent a specific and detailed description in applicant's specification of how to effectively practice the claimed methods and absent working examples providing evidence which is reasonably predictive that the claimed methods are effective for making and using the loss of synapses over time as a measure the efficacy of a treatment of the neurodegenerative disease or autoimmune. 










10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-10

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 22, 2022